IN THE SUPREME COURT OF TEXAS

                                 No. 05-0423

                         IN RE  ECONOMY OIL COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  June  1,
2005, is granted.   All trial court proceedings in Cause No.  342-153149-94,
styled FFP Partners, L.P. v. Billy R.  Delp,  Jr.,  Et  Al.,  in  the  352nd
Judicial District Court, Tarrant County, Texas and  the  court  of  appeal's
judgment and opinion, dated May 19, 2005, in No. 02-00065-05-CV,  styled  In
Re  Billy R. Delp,  Jr.  IRA,  in  the  Court  of  Appeals  for  the  Second
District, are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., June 13, 2005.

            Done at the City of Austin, this Friday, June 3, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk